People v Hutchinson (2019 NY Slip Op 08582)





People v Hutchinson


2019 NY Slip Op 08582


Decided on November 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-10775
 (Ind. No. 845/18)

[*1]The People of the State of New York, respondent,
vEric L. Hutchinson, appellant.


Paul Skip Laisure, New York, NY (Hannah Kon of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Lorrie A. Zinno on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Barry Kron, J.), imposed August 2, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v Brown, 122 AD3d 133, 145-146). The Supreme Court's colloquy regarding the written waiver consisted of a single inquiry which strung together a number of questions to the defendant, to which the defendant responded with a single affirmative "yes." Through its terse colloquy, the court failed to confirm that the defendant understood the nature of the right to appeal and the consequences of waiving it (see People v Baker, 174 AD3d 914; People v Alston, 163 AD3d 843, 843-844). Thus, the purported waiver does not preclude this Court's review of his excessive sentence claim (see People v Fuller, 163 AD3d 715, 715). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court